DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Preliminary amendments to the abstract, specification, and claims have been considered and entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 6, 7, and 16 are objected to because of the following informalities:  
Regarding claim 1, “the computer equipment” in line 7 should be “the computer equipment of the transmitter” for consistency. Furthermore, “the platform” in lines 12 and 19 should be “the transactional platform” for consistency. Furthermore, “the piece of information” in line 26 should be “the piece of digital information” for consistency.
Regarding claim 2, the term “WEB” should be spelled out if it is an acronym or should be in lower case.

Regarding claim 7, “the recipients respective personal keys” should be “the recipient’s respective personal keys” to correct grammar issues
Regarding claim 16, “comrises” in line 3 should be “comprises” to correct spelling.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the computer equipment of the recipient” in line 12, “the notification” in line 21, “the decryption” in line 25, “the piece of information” in line 25, “the encryption” in line 26, “the transmission” in line 28, “the piece of information” in line 31. There is insufficient antecedent basis for these limitations in the claim.

Claim 3 recites the limitation "the encryption applications" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that “a local encryption application” is seen in lines 6-7 of claim 1, however, it is not clear if they are the same. Furthermore, there is insufficient antecedent basis for the limitation “the host computer equipment” in line 4.
Claim 4 recites the limitation "the encryption applications" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that “a local encryption application” is seen in lines 6-7 of claim 1, however, it is not clear if they are the same.
Claim 8 recites the limitation “wherein at least one piece of the computer equipment” in line 2. It is not clear whether the computer equipment is of the transmitter or recipient.
Dependent claims 5-7 and 9-16 do not cure the deficiencies of claim 1 and are accordingly rejected using the same rationale.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the specification only discloses cases in which the “temporary encryption of the piece of digital information by execution of a local encryption application on the computer equipment” is carried out with the public key of the sender (see [0093]) and not their private key. Furthermore, the specification only discloses cases in which the “transmission to the recipient by the computer equipment of the transmitter of the piece of digital information” is encrypted with the public key of the recipient (see [0122]) and not the public key of the transmitter. Furthermore, the specification only discloses cases in which the “decryption by the computer equipment of the recipient of the piece of information” is carried out with the private key of the recipient (see [0134]) and not the public key of the sender. The corresponding dependent claims do not cure the deficiency of claim 1 and are accordingly rejected using the same rationale.

Examiner Note
Regarding the prior art rejections below and in light of the 112(a) and 112(b) rejections above, the claims are addressed as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toh et al. (US 20020129238 A1; hereinafter “Toh”) in view of Dube (US 7177426 B1), and further in view of Siddiqui (US 10601863 B1).
As per claim 1, Toh discloses: a method for end-to-end transmission of a piece of encrypted digital information between a transmitter registered on a transactional platform and at least one recipient of any kind, comprising: 
selection on computer equipment of the transmitter of a piece of digital information and a digital identifier of the at least one recipient (Toh, [0084], sender selects document (i.e., piece of digital information) and indication/routing form to deliver to the next stage, [0085]-[0086] and Fig. 10C, wherein routing form includes routing list identifier/recipients (i.e., digital identifier of the recipient)); 
transmission by the computer equipment of the transmitter of a piece of encrypted digital information and the digital identifier of the recipient to the transactional 
transmission by the platform to the computer equipment of the recipient of a digital invitation message containing a link (Toh, [0095], OC 200 notifies recipient by email (i.e., digital invitation message), [0049], wherein the email contains a hyperlink for registering), the activation of which by the recipient requires: 
the execution of a creation application on the computer equipment of the recipient of at least one pair of encryption keys (Toh, [0052], “the private-public key pair 890,892 is generated at the client's (i.e., recipient) computer… key generating application can be part of the application received by the client”), and 
the transmission of at least one public key thus created by the computer equipment of the recipient to the transactional platform and its registration on the platform in relation to the digital identifier of the recipient (Toh, [0054] and [0095], the OC 200 obtains the client’s public key and associates the client’s public key with the client account/registration); 
the decryption of the piece of information on the transactional platform and the encryption of the piece of information with the public key of the recipient (Toh, [0098], the OC 200 decrypts the document and re-encrypts it with the recipient’s public key); 
the transmission to the recipient by the computer equipment of the transmitter of the piece of digital information encrypted with the public key of the transmitter, optionally via the transactional platform (Toh, [0098], “the sending system 100 uses a document encryption key 412 (i.e., public key of the transmitter) to encrypt the document (i.e., 
decryption by the computer equipment of the recipient of the piece of information with the public key of the transmitter (Toh, [0098], “receiving system 300 then decrypts the document decryption key 412 with its private key 403 and uses that key 412 (i.e., public key of the transmitter) to decrypt the document”).
While Toh discloses a local encryption application on the computer equipment of the transmitter (Toh, [0047]-[0048] and [0052], client loads software application) and decryption of the piece of information on the transactional platform and the encryption of the piece of information with the public key of the recipient (Toh, [0098]), Toh does not explicitly disclose, however, Dube teaches or suggests: temporary encryption of the piece of digital information with a private key of the transmitter (Dube, col. 13 lines 53-55, client private key is used to encrypt data temporarily in memory); and
decryption of the piece of information on the computer equipment of the transmitter (Dube, col. 18 lines 47-49, client computer (i.e., the transmitter) decrypts information).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Toh to include temporarily encrypting a piece of digital information using a private key of the 
The modified Toh does not explicitly disclose, however, Siddiqui teaches or suggests: the notification by the transactional platform to the computer equipment of the transmitter of a digital message enabling the recovery and recording in a temporary memory on the computer equipment of the transmitter of the public key of the recipient (Siddiqui, col. 4 lines 26-29, notification message notifying computing nodes of an updated publication of the public key listing that is available for retrieval by the computing nodes). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toh to include notification by the transactional platform of a message enabling the recovery and recording in a temporary memory on the computer equipment of the transmitter of the public key of the recipient as taught or suggested by Siddiqui for the benefit of having access to the public key information associated with other nodes to implement secure transmission of the document using asymmetric encryption (Siddiqui, col. 4 lines 30-34).

As per claim 2, claim 1 is incorporated and the modified Toh discloses: wherein at least one of the encryption applications comprises a WEB application transmitted by a computer platform to the computer equipment in the form of a source code executable by a browser (Toh, [0047]-[0048] and [0052], software application received from OC 200).

As per claim 3, claim 1 is incorporated and the modified Toh discloses: wherein at least one of the encryption applications comprises a mobile application previously installed on the host computer equipment (Toh, [0047]-[0048] and [0052], software application previously received by the sender from OC 200).

As per claim 4, claim 1 is incorporated and the modified Toh discloses: wherein at least one of the encryption applications comprises a downloadable mobile application for installation on the computer equipment of the recipient, and wherein the digital invitation message contains a mechanism controlling downloading of the downloadable mobile application (Toh, [0047]-[0048] and [0052], software application is downloaded by the receiver, wherein hyperlink in email controls mechanism for downloading the application).

As per claim 7, claim 1 is incorporated and the modified Toh discloses: the method of claim 1 applied to a group of digital information (Toh, [0074], plurality of documents), the method comprising: 

- each recipient accessing the whole of the group of digital information, by decrypting the intermediate keys with the recipients respective personal keys (Toh, [0092], each user obtains the document encryption/decryption key using their respective public keys).

As per claim 8, claim 1 is incorporated and the modified Toh discloses: wherein at least one piece of the computer equipment comprises a connected object (Toh, [0043], sender and recipient systems include desktop computer).

As per claim 10, claim 1 is incorporated and the modified Toh discloses: wherein the piece of digital information comprises a communication message (Toh, [0038], messages).

As per claim 11, claim 1 is incorporated and the modified Toh discloses: wherein the piece of digital information comprises a data file (Toh, [0038], document).

As per claim 13, claim 1 is incorporated and the modified Toh discloses: wherein at least one of the transmitter and the at least one recipient comprises a connected object (Toh, [0043], sender and recipient systems include desktop computer).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toh in view of Dube, Siddiqui, and further in view of Patil et al. (US 20170280377 A1; hereinafter “Patil”).
As per claim 5, claim 1 is incorporated and the modified Toh does not disclose, however, Patil teaches or suggests: wherein generation of the encryption keys includes a step of cryptographic processing applied to a combination formed by a password chosen by a user and a nonce transmitted by the transactional platform (Patil, [0144], key is generated using hash of password and nonce received from intermediary).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toh to include generating the encryption key by using a password chosen by a user and a nonce transmitted by the transactional platform as taught by Patil for the benefit of generating a strong key that is difficult to produce or obtain for use in encrypting the piece of digital information.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toh in view of Dube, Siddiqui, and further in view of Lester et al. (US 20160197901 A1; hereinafter “Lester”).
As per claim 6, claim 1 is incorporated and the modified Toh discloses: the method of claim 1 applied to a group including a plurality of recipients (Toh, [0074], groups of recipients), the method comprising: 

- each recipient accessing the piece of digital information, by decrypting the intermediate keys using his/her personal keys (Toh, [0092], document encryption/decryption key is decrypted by recipients corresponding private key).
The modified Toh does not disclose, however, Lester teaches or suggests: steps for recalculating intermediate keys in the event of a change in the group of recipients (Lester, [0019], new shared symmetric key is generated when users within a group are changed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toh to include recalculating intermediate keys in the event of a change in the group of recipients as taught or suggested by Lester for the benefit of maintaining security of the document for a group of users when the group of users change.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toh in view of Dube, Siddiqui, and further in view of Just (US 20190172298 A1).
As per claim 9, claim 6 is incorporated and the modified Toh does not disclose, however, Just teaches or suggests: wherein generation of the encryption keys comprises a step of cryptographic processing applied to a combination formed by a secret unique piece of information recorded in a connected object at the time of its 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toh to include generating a key based on a secret key recorded at the time of manufacture and a nonce as taught or suggested by Just for the benefit of generating a strong key that is difficult to produce or obtain for use in encrypting the piece of digital information.

As per claim 15, claim 1 is incorporated and the modified Toh discloses: a connected object (Toh, [0043], sender and recipient systems include desktop computer).
The modified Toh does not explicitly disclose, however, Just teaches or suggests: the connected object comprising: 
non-volatile memory storing a unique and secret piece of information recorded at the time of manufacture of the object (Just, [0086], read only memory (non-volatile memory), [0051], wherein secret key is generated at the time of manufacture and stored in the memory); 
a processor for executing applications recorded in the non-volatile memory (Just, [0086], processor); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toh to include storing a unique and secret piece of information recorded at the time of manufacture as taught or suggested by Just for the benefit of generating a strong key that is difficult to produce or obtain for use in encrypting the piece of digital information.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Toh in view of Dube, Siddiqui, and further in view of Iyer (US 20140039911 A1). 
As per claim 12, claim 1 is incorporated and the modified Toh does not disclose, however, Iyer teaches or suggests: wherein the piece of digital information comprises a multimedia communication file (Iyer, [0056], media files).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toh to include media files as taught or suggested by Iyer for the benefit of protecting all types of communications including media files.

As per claim 14, claim 1 is incorporated and the modified Toh does not disclose, however, Iyer teaches or suggests: wherein at least one of the transmitter and the at 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toh to include medical equipment as taught or suggested by Iyer for the benefit of enabling all types of devices, including medical equipment, to implement the end-to-end transmission technique.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Toh in view of Dube, Siddiqui, Just, and further in view of Iyer. 
As per claim 16, claim 15 is incorporated and the modified Toh discloses: wherein the connected object comprises a computer (Toh, [0043], sender and recipient systems include desktop computer).
The modified Toh does not disclose, however, Just teaches or suggests: wherein the communication circuit comprises a network communication circuit (Just, [0077], network communication infrastructure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toh to include a network communication circuit as taught by Just because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of communicating with entities via the network (KSR).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Toh to include storing password information in the non-volatile memory as taught or suggested by Iyer because non-volatile memory is well-suited to long-term storage of information that will hold the saved data even if the power is turned off (Iyer, [0056]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Movalia (US 20160191470 A1) teaches a central location for managing subscriptions and public encryption keys where symmetric and asymmetric encryption is used to encrypt and decrypt messages (Abstract).
Swedor et al. (US 20070130464 A1) teaches a method for establishing a secure e-mail communication channel between a sender and a recipient wherein if the recipient’s public key is not available during transmitting of the e-mail, an enrolment message is sent to the recipient (Abstract).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437